Citation Nr: 0738383	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  99-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim seeking entitlement to service connection for 
tinnitus and a cervical spine disorder.

This appeal was initially presented to the Board in September 
2000, at which time both issues were denied.  However, in an 
April 2006 order, the U.S. Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion for Remand, vacating 
the Board's September 2000 decision and remanding these 
issues back to the Board for additional development.

In August 2006 the Board remanded this matter for compliance 
with the Court's order.  The case is returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the 
veteran's cervical spine disorder is due to an injury that 
took place after service.  

2.  There is no competent medical evidence that relates 
tinnitus to active service.


CONCLUSIONS OF LAW

1.  A disorder of the cervical spine was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In the present case, the veteran's claim on appeal was 
received in July 1997.  A duty to assist letter was issued in 
January 2007 following the December 1997 rating decision that 
denied this claim.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder, as 
were all available National Guard records.  Furthermore, VA 
and private medical records were obtained and associated with 
the claims.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
medical examination of April 2007 of the cervical spine was 
based on examination of the veteran and review of the record 
in the claims files.  No examination is necessary to 
adjudicate the tinnitus claim where there is no evidence of 
such disorder in the records. 

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2007, after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  He was provided such notice 
in the January 2007 letter.  

II.  Service Connection 

The veteran contends, in effect, that he sustained an injury 
to his neck as a result of injuries sustained in a February 
1966 boxing match during active service and this problem 
resurfaced in 1993.  He also contends that he currently has 
tinnitus, which had its onset as a result of injuries 
sustained in the same boxing match.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Factual background and Analysis

Service medical records are negative as to any injury to or 
disorder of the cervical spine and were also negative as to 
any complaint of or treatment for tinnitus during the 
veteran's period of service, to include service entrance 
examination of September 1965 and separation examination in 
February 1967.  He also denied having a history of bone, 
joint and other deformity, arthritis and ear trouble in the 
September 1965 and February 1967 reports of medical history 
that accompanied the entrance and separation examinations.  

Service medical records do show that the veteran was seen in 
February 1966 following a boxing match with complaints of 
blurring vision after being hit in the head.  At that time, 
there were no complaints or findings with respect to any 
injury to the neck or cervical spine, nor was there any 
complaint of tinnitus reported by the veteran.  Examination 
showed a diagnosis of head trauma with no adverse findings 
reported.

The record shows the veteran's initial postservice complaints 
of and treatment for a cervical spine disorder began in 1993, 
with various possible causes shown.  A September 1993 
magnetic resonance imaging (MRI) of the cervical spine showed 
a moderate compression deformity of the superior plate of the 
anterior third of the body of C6, central lateral disk 
extrusion, more to the right side at C4-5, minimal disc 
protrusion on sagittal T2 at C3-4 and moderate to severe 
canal stenosis from C3-4 to C5-6 on sagittal T2 with 
flattened thecal sac on the axial section 5 at C4-5.  A 
series of VA examination done in September 1993 addressed 
head and eye complaints and made no findings regarding the 
cervical spine or tinnitus.  He is shown to have undergone a 
cervical spine vertebrectomy, iliac bone graft and anterior 
cervical bone plating in October 1993 for cervical disk 
herniation of C3, C4 and C5.  This record also gave a history 
of motor vehicle accident in 1993 requiring a thoracic aorta 
repair.  

A November 1993 follow up note gave a history of initial 
cervical disk injury during the military and he reinjured his 
disks last month.  A December 1993 X-ray gave an impression 
of degenerative disk disease (DDD) from C3-C6 with impinged 
intervertebral foramina and fusion of C3-C6.  A February 1994 
VA follow up status post cervical fusion gave a history of a 
fall in April 1993 and onset of symptoms which progressed, 
with diagnosis made in September 1993.  He continued to be 
treated for cervical spine complaints from 1994 through early 
1995 following the surgery, along with neurological 
complaints which were tested by electromyleography (EMG) and 
nerve conduction studies (NCS).  Among these records was a 
February 1995 ophthalmology record which gave a history of a 
boxing blow to the head and neck in 1965 which led to blurred 
vision.  A July 1996 letter from the veteran's treating VA 
physician stated that the veteran has a chronic neck and back 
pain resulting from his vertebral column condition, status 
post cervical fusion, but did not give an opinion as to the 
cause of this.  

In correspondence received from the veteran and in ancillary 
testimony at a travel Board hearing conducted on other 
matters in July 1997, the veteran attributed both currently 
claimed conditions to boxing injuries he received in service 
in February 1966.  He feels that the treating physician at 
that time may have overlooked the problems with his neck and 
hearing, because he was focused on his problems with blurred 
vision.  

An August 1998 VA QTC examination reported the veteran's 
stated history of having been in boxing tournaments in the 
service and being hit one time in the eyes and back of the 
head.  He claimed that after this incident he experienced 
occasional numbness on the right side after this incident, 
along with vision problems.  More recently in 1994 he 
reinjured his neck on the right side after he fell at home.  
He claimed he started to feel numbness with right sided pain 
on the right side which continues to the present day.  The 
rest of the examination concerned his eye problems, although 
in the comment section the examiner again noted the history 
of a neck injury said to have been sustained while boxing in 
the service in 1965 and injury to the neck in 1994 with 
occasional numbness and right sided paralysis since.   

VA treatment records from 2000 to 2006 include references to 
cervical spine problems, including an April 2000 record which 
gave a history of neck injury in 1965 and reinjury in 1993, 
status post C3-C6 fusion.  The rest of this record addressed 
his neck complaints of pain and stiffness and a right sided 
hemiparesis dating back to 1998.  He was assessed with right 
hemiparesis, balance, C3-C4 fusion no acute changes, possible 
central cord compression and involvement.  An October 2000 
mental health clinic record gave a history of cervical injury 
reportedly secondary to a boxing injury in the service in 
1965.  However records from the physical medicine clinic in 
April 2002 and May 2002 gave a history of status post neck 
fracture and surgery in 1993.  MRI findings from April 2002 
included fused cervical vertebra from C3-C6, a narrowed cord 
from C3-5 with flattening of the cord, atrophic cord from C4-
5 and C5-6 and focal myelomalacia at C5-6 said to be 
consistent with an old injury.  The MRI also showed spinal 
canal stenosis at C6-7.  Again a history of the veteran 
having cervical fusion surgery following a fall was related 
in an August 2002 record that addressed his cervical spine 
complaints.  The records from the rest of 2002 and 2003 
continued to include treatment for cervical spine complaints, 
shown to be status post fusion of C3-C6 vertebral bodies.  In 
August 2004 he was seen for complaints of neck pain following 
a fall and was noted to be susceptible to falls, but he did 
not use a walker or assistive devices despite being advised 
to.  He was noted to have a history of cervical radiculopathy 
and spondylosis, seizures and other medical conditions.  
Treatment records through 2006 reflect continued treatment 
for cervical spine complaints status post cervical fusion.  
The records from 2000 to 2006 also detail treatment for a 
chronic seizure disorder which sometimes result in falls.  

The veteran underwent a VA examination in April 2007 which 
included a review of the records in the claims file and 
examination of the veteran.  The veteran was noted to report 
having an injury to his eyes and neck while boxing in the 
service 25-30 years ago.  He was treated for eye problems but 
not neck pain at the time.  He reported that the neck pain 
was minor.  He reported having a fall in 1993 or 1994 where 
he fell backwards and hit his head on the floor.  He was seen 
by his doctor then and after a few days began experiencing 
left leg weakness that was thought to be due to seizures.  
Subsequent MRI showed a cervical spine fracture and he 
underwent emergency laminectomy and fusion surgery.  His past 
medical history was significant for a spinal fusion of the 
cervical spine in 1993, of a C3-6 fusion with iliac crest 
bone graft.  

He now complained of intermittent neck pain, about 2 or 3 
times a day and lasting 15 seconds.  The pain was dull and 
aching.  He also reported muscle spasms in the arms and legs 
especially at night.  He denied any radiation of the pain to 
the extremities but reported numbness and aesthesia of all 
the fingers and toes bilaterally.  His pain was aggravated by 
physical activity and relieved by ibuprofen and rest.  His 
pain was at a level 6-7 in intensity and currently his 
treatment was ibuprofen.  He denied any incapacitation or bed 
rest due to neck pain.  Physical examination revealed 40 
degrees flexion, 20 degrees extension, 20 degrees side 
bending to the left and right, 40 degrees rotation left and 
right.  Range of motion was additionally limited by pain by 5 
degrees but not by fatigue, lack of endurance or 
incoordination.  He had lower cervical para spinal tenderness 
and Spurling's was negative.  Motor strength was 5/5 
throughout except for right foot dorsiflexion and plantar 
flexion which was 0/5 and 1/5 respectively.  His sensation 
was very inconsistent with reduced sensation in the right 
side, although some reported reduced sensation in the right 
lower extremity was felt to suggest superimposed peripheral 
neuropathy.  His muscle tone revealed plasticity in the right 
arm and leg, there was no sustained clonus and Babinski was 
equivocal on the right and negative on left.  His deep tendon 
reflexes were brisk on the left side and 4+ on the right and 
his gait was spastic with decreased knee flexion but no 
apparent foot drag.  The impression was no significant change 
in the cervical spine in at least 5 years status post 
anterior surgical fusion C3 through C6 with severely limited 
range of motion.  He was without evidence of instability and 
with degenerative disc at C6/7 and diffuse foraminal 
narrowing as described above.

The examiner reviewed the record including service medical 
records in 1966 showing treatment for blurry vision.  There 
was no documentation of spinal injury shown in the medical 
examinations or records of 1966 and 1967.  He was noted to 
have been treated for a thumb sprain in 1966 and for sore 
throat and other medical complaints besides cervical problems 
between 1966 and 1967.  He was noted to have an MRI of 
September 1993 that showed compression deformity of C6, 
central disc extrusion in C4-5, disc protrusion at C3-4 and 
severe canal stenosis at C3-6.  The October 1993 hospital 
discharge summary was noted to include a C5-5 vertebrectomy 
and fusion.  He had residual weakness of the right arm and 
leg.  A March 1995 EMG/NCV study was noted to diagnose a 
peripheral neuropathy.  The August 2004 MRI revealed the 
veteran to undergo a C3 to C6 fusion.  There was posterior 
disc disease at the C6/7 level.  The MRI of the cervical 
spine included an April 2002 vertebral fusion of C3-6 with 
cord atrophy at C4-5 and C5-6.  Spinal stenosis was without 
cord compression.  

The final diagnosis from this VA examination was status post 
C3-C6 spinal fusion with myelopathy and DDD at the C6 level.  
Based on the documentation, the veteran's treatment from 
spinal injury started in 1993 after a fall which resulted in 
spinal cord compression and he was treated surgically with 
cervical fusion.  No reports of treatment for neck pain while 
in the service were noted.  Based on the available 
documentation and the current examination, the veteran's 
current spine condition was less likely due to injury while 
in the service.  

None of the records submitted show tinnitus inservice or a 
current condition of tinnitus.  A June 2002 neurology record 
which addressed seizures said to begin with a buzzing in the 
ears was corrected by the same neurologist in an addendum 
stating that these were symptoms experienced by a different 
patient.  

In sum, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
cervical spine disorder and tinnitus.  The veteran has 
furnished no competent medical evidence or opinion relating 
any current cervical spine disorder to service.  Although 
some of the postservice treatment records recited the 
veteran's history of having injured his neck in service from 
a boxing injury, this is not borne out by the service medical 
records themselves which show no neck complaints in service 
including after the boxing injury.  The Board notes that it 
may not disregard a medical opinion solely on the rationale 
that the medical opinion is based on a history provided by 
the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
However, the Board may reject a medical opinion if the Board 
finds that other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see 
also Coburn at 433.  In this case the facts reflect no 
complaints of neck problems shown prior to 1993, where the 
records from that time suggest he injured his neck in a post-
service accident, which contradicts the history of a chronic 
neck disorder having begun in the inservice boxing incident.  

The opinion from the examiner in the 2006 VA examination 
stated after review of the evidence in the claims file and 
examination of the veteran, that the veteran's current 
cervical spine disability was not caused by any injury in 
service.  This opinion is supported by the post-service 
evidence showing an injury to the cervical spine in 1993 
requiring fusion surgery.  Thus the preponderance of the 
medical evidence is against a grant of service connection for 
a cervical spine disorder.

The veteran has also failed to furnish any competent medical 
evidence to establish the current presence of tinnitus or to 
relate any presently existing tinnitus to service.  Thus 
there is no basis upon which to grant service connection for 
tinnitus.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claims; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  




ORDER

Service connection for a disorder of the cervical spine is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


